UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 001-34375 CYTORI THERAPEUTICS, INC. (Exact name of Registrant as Specified in Its Charter) DELAWARE 33-0827593 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3, SAN DIEGO, CALIFORNIA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (858) 458-0900 Indicate by check mark whether the registrant(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one). Large Accelerated Filero Accelerated Filer x Non-Accelerated Filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNox As of July 31, 2012, there were 58,711,231 shares of the registrant’s common stock outstanding. CYTORI THERAPEUTICS, INC. INDEX Page PART I FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Condensed Balance Sheets as of June 30, 2012 and December 31, 2011 (unaudited) 3 Consolidated Condensed Statements of Operations and Comprehensive Loss for the three and six months ended June 30, 2012 and 2011 (unaudited) 4 Consolidated Condensed Statements of Cash Flows for the six months ended June 30, 2012 and 2011 (unaudited) 5 Notes to Consolidated Condensed Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 26 Item 4. Controls and Procedures 26 PART II OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 35 Item 4. Mine Safety Disclosures 35 Item 5. Other Information 35 Item 6. Exhibits 36 Index PART I.FINANCIAL INFORMATION Item 1.Financial Statements CYTORI THERAPEUTICS, INC. CONSOLIDATED CONDENSED BALANCE SHEETS (UNAUDITED) As of June 30, As of December Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of reserves of $220,000 and of $474,000 in 2012 and 2011, respectively Inventories, net Other current assets Total current assets Property and equipment, net Restricted cash and cash equivalents Investment in joint venture Other assets Intangibles, net Goodwill Total assets $ $ Liabilities and Stockholders’ Equity (Deficit) Current liabilities: Accounts payable and accrued expenses $ $ Current portion of long-term obligations Total current liabilities Deferred revenues, related party Deferred revenues Warrant liability Option liability Long-term deferred rent Long-term obligations, net of discount, less current portion Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.001 par value; 5,000,000 shares authorized; -0- shares issued and outstanding in 2012 and 2011 — — Common stock, $0.001 par value; 95,000,000 shares authorized; 58,706,856 and 56,594,683 shares issued and outstanding in 2012 and 2011, respectively Additional paid-in capital Accumulated deficit (259,657,000 ) (242,449,000 ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ SEE NOTES TO UNAUDITED CONSOLIDATED CONDENSED FINANCIAL STATEMENTS 3 Index CYTORI THERAPEUTICS, INC. CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended June 30, For the Six Months Ended June 30, Product revenues $ Cost of product revenues Gross profit Development revenues: Development, related party — Research grant and other Operating expenses: Research and development Sales and marketing General and administrative Change in fair value of warrant liability (5,649,000 ) (2,178,000 ) Change in fair value of option liability Total operating expenses Operating loss (6,960,000 ) (4,372,000 ) (15,325,000 ) (15,615,000 ) Other income (expense): Interest income Interest expense (860,000 ) (696,000 ) (1,726,000 ) (1,434,000 ) Other income (expense), net (27,000 ) (15,000 ) (73,000 ) (62,000 ) Equity loss from investment in joint venture (37,000 ) (56,000 ) (86,000 ) (102,000 ) Total other income (expense) (923,000 ) (766,000 ) (1,883,000 ) (1,594,000 ) Net loss $
